
	
		III
		111th CONGRESS
		1st Session
		S. RES. 312
		IN THE SENATE OF THE UNITED STATES
		
			October 13, 2009
			Mr. Dodd (for himself,
			 Mr. Durbin, Mr.
			 Cardin, Mr. Bond,
			 Mr. Burris, Mr.
			 Whitehouse, Mr. Kerry,
			 Mrs. Murray, Mr. Kirk, Mr.
			 Menendez, Mr. Sanders,
			 Mr. Voinovich, Mr. Feingold, Mr.
			 Casey, Mr. Merkley,
			 Mr. Lugar, Mr.
			 Leahy, Mrs. Feinstein,
			 Mr. Lautenberg, and
			 Mrs. Boxer) submitted the following
			 resolution; which was referred to the Committee on Foreign
			 Relations
		
		
			November 9, 2009
			Considered, amended, and agreed to with an amended
			 preamble
		
		RESOLUTION
		Expressing the sense of the Senate on
		  empowering and strengthening the United States Agency for International
		  Development (USAID).
	
	
		Whereas
			 foreign development assistance is an important foreign policy tool in addition
			 to diplomacy and the military;
		Whereas
			 the United States is currently involved in two wars, both of which military and
			 civilian experts agree can only be solved with sound development strategies to
			 complement military efforts;
		Whereas
			 development assistance is part of any comprehensive United States response to
			 regional conflicts, terrorist threats, weapons proliferation, disease
			 pandemics, and persistent widespread poverty;
		Whereas
			 in 2002 and 2006, the United States National Security Strategy included global
			 development, along with the military and diplomacy, as the three pillars of
			 national security;
		Whereas
			 in its early years, the United States Agency for International Development
			 (USAID) had more than 5,000 full-time Foreign Service Officers and 15,000 total
			 staff;
		Whereas
			 in 2008, USAID had slightly more than 1,000 full-time Foreign Service Officers
			 and 3,000 total staff;
		Whereas
			 the loss in permanent staff and institutional expertise at USAID has compelled
			 it to rely disproportionally on outside contractors to help manage programs in
			 more than 150 countries;
		Whereas
			 from the early 1960s until 1992, the Office of Management and Budget enforced a
			 rule mandating that all foreign aid programs and spending must go through
			 USAID, except when USAID chose to contract with other Federal agencies;
		Whereas
			 today more than half of all foreign assistance programs are administered by
			 Federal agencies other than USAID, and funding for such programs is spread
			 across more than 20 United States Government agencies; and
		Whereas
			 this decline in personnel, budgets, and coordinating leadership has diminished
			 the capacity of USAID and the United States Government to provide development
			 assistance and implement foreign assistance programs: Now, therefore, be
			 it
		
	
		That it is the sense of the Senate
			 that—
			(1)a highly capable
			 and knowledgeable individual should be nominated with all expediency and
			 exigency to serve as the Administrator of the United States Agency for
			 International Development;
			(2)the Administrator
			 should—
				(A)serve as the
			 chief advocate for United States development capacity and strategy in top-level
			 national security deliberations;
				(B)serve as a powerful advocate and effective
			 leader of an empowered USAID; and
				(C)marshal the resources, knowledge, capacity,
			 and experiences of USAID—
					(i)to effectively represent USAID in
			 interagency debate and in advancing and executing foreign policy; and
					(ii)to improve ultimately the effectiveness and
			 capability of United States foreign assistance;
					(3)USAID must be empowered to be the primary
			 development agency of the United States, and the Administrator must serve as
			 the principal advisor to the President and national security organs of the
			 United States Government on the capacity and strategy of United States
			 development assistance;
			(4)the Administrator
			 should substantially and transparently increase the total number of full-time
			 Foreign Service Officers employed by USAID, in part by reducing the reliance on
			 outside contractor personnel, in order to enhance the ability of the agency
			 to—
				(A)carry out
			 development activities around the world by providing USAID with additional
			 human resources and expertise needed to meet important development and
			 humanitarian needs around the world;
				(B)strengthen the
			 institutional capacity of USAID as the lead development agency of the United
			 States; and
				(C)more effectively
			 help developing nations to become more stable, healthy, democratic, prosperous,
			 and self-sufficient; and
				(5)the Administrator
			 should submit a strategy to Congress that includes—
				(A)a plan to create
			 a professional training program that will provide new and current Agency
			 employees with technical, management, leadership, and language skills;
				(B)a 5-year staffing
			 plan;
				(C)a description of
			 further resources and statutory changes necessary to implement the proposed
			 training and staffing plans; and
				(D)a plan to address
			 fraud and corruption in United States development assistance and procedures to
			 safeguard United States foreign assistance funds from going to persons or
			 organizations that advocate or engage in acts of international
			 terrorism.
				
